Case 1:20-cv-15406-RMB-SAK Document 17-1 Filed 05/10/21 Page 1 of 21 PageID: 101



 (ORDER LIST: 593 U.S.)


                               MONDAY, APRIL 26, 2021



                          CERTIORARI -- SUMMARY DISPOSITION

 20-746       SOUTH BAY PENTECOSTAL, ET AL. V. NEWSOM, GOV. OF CA, ET AL.

                  The petition for a writ of certiorari is granted.    The

              judgment is vacated, and the case is remanded to the United

              States Court of Appeals for the Ninth Circuit for further

              consideration in light of Tandon v. Newsom, 593 U. S. ___ (2021)

              (per curiam).

                              ORDERS IN PENDING CASES

 20A150       TEXAS, ET AL. V. COOK COUNTY, IL, ET AL.

                  In 2019, the Department of Homeland Security promulgated

              through notice and comment a rule defining the term “public

              charge.”    The District Court in this case vacated the rule

              nationwide, but that judgment was stayed pending DHS’s appeal to

              the United States Court of Appeals for the Seventh Circuit.    On

              March 9, 2021, following the change in presidential

              administration, DHS voluntarily dismissed that appeal, thereby

              dissolving the stay of the District Court’s judgment.   And on

              March 15, DHS relied on the District Court’s now-effective

              judgment to remove the challenged rule from the Code of Federal

              Regulations without going through notice and comment rulemaking.

              Shortly after DHS had voluntarily dismissed its appeal, a group

              of States sought leave to intervene in the Court of Appeals.

              When that request was denied, the States filed an application

              for leave to intervene in this Court and for a stay of the



                                         1
Case 1:20-cv-15406-RMB-SAK Document 17-1 Filed 05/10/21 Page 2 of 21 PageID: 102



               District Court’s judgment.    The States argue that DHS has

               prevented enforcement of the rule while insulating the District

               Court’s judgment from review.   The States also contend that DHS

               has rescinded the rule without following the requirements of the

               Administrative Procedure Act.   We deny the application, without

               prejudice to the States raising these and other arguments before

               the District Court, whether in a motion for intervention or

               otherwise.   After the District Court considers any such motion,

               the States may seek review, if necessary, in the Court of

               Appeals, and in a renewed application in this Court.

 20M70         ZEGEYE, ETENAT V. WELLS FARGO BANK, N.A.

                   The motion to direct the Clerk to file a petition for a writ

               of certiorari out of time is denied.

 20M71         KING, ARNOLD V. KLEM, EDWARD, ET AL.

                   The motion to direct the Clerk to file a petition for a writ

               of certiorari out of time is denied.    Justice Alito took no part

               in the consideration or decision of this motion.

 20M72         MT DEPT. OF PUBLIC SERVICE V. MTSUN, LLC

                   The motion to direct the Clerk to file a petition for a writ

               of certiorari out of time is denied.

 20-429    )   AMERICAN MEDICAL ASSN., ET AL. V. BECERRA, SEC. OF H&HS, ET AL.
           )
 20-454    )   BECERRA, SEC. OF H&HS, ET AL. V. MAYOR AND CITY COUNCIL BALTIMORE
           )
 20-539    )   OREGON, ET AL. V. BECERRA, SEC. OF H&HS, ET AL.

                   The Acting Solicitor General is directed to file a letter

               brief addressing the following question:    Whether the Government

               intends to continue to enforce the challenged rule and

               regulations outside the State of Maryland until the completion

               of notice and comment; and, if further litigation is brought


                                         2
Case 1:20-cv-15406-RMB-SAK Document 17-1 Filed 05/10/21 Page 3 of 21 PageID: 103



              against the challenged rule and regulations outside of Maryland,

              how the Government would intend to respond.   The brief, not to

              exceed three pages, is to be filed by Monday, May 3, 2021.     The

              non-federal parties and the proposed intervenors may submit any

              responses in letter briefs, not to exceed three pages each, by

              Monday, May 10, 2021.

 20-994       VOLKSWAGEN GROUP, ET AL. V. EPC OF HILLSBOROUGH CTY., ET AL.

                  The Acting Solicitor General is invited to file a brief in

              this case expressing the views of the United States.   Justice

              Breyer took no part in the consideration of this petition.

 20-7599      TUCKER, KEVIN L. V. McDONOUGH, SEC. OF VA

                  The motion of petitioner for leave to proceed in forma

              pauperis is denied.   Petitioner is allowed until May 17, 2021,

              within which to pay the docketing fee required by Rule 38(a).

                               CERTIORARI GRANTED

 20-804       HOUSTON COMMUNITY COLLEGE SYSTEM V. WILSON, DAVID B.

 20-827       UNITED STATES V. ZUBAYDAH, ABU, ET AL.

                  The petitions for writs of certiorari are granted.

 20-843       NEW YORK STATE RIFLE, ET AL. V. CORLETT, KEITH M., ET AL.

                  The petition for a writ of certiorari is granted limited to

              the following question:   Whether the State's denial of

              petitioners' applications for concealed-carry licenses for

              self-defense violated the Second Amendment.

                               CERTIORARI DENIED

 19-1194      KUANG, JIAHAO, ET AL. V. DEPT. OF DEFENSE, ET AL.

 20-748       PHI AIR MEDICAL, LLC V. TEXAS MUTUAL INSURANCE, ET AL.

 20-819       MAI, DUY T. V. UNITED STATES, ET AL.

 20-837       BAKOR, TUA M. L. V. GARLAND, ATT'Y GEN.


                                        3
Case 1:20-cv-15406-RMB-SAK Document 17-1 Filed 05/10/21 Page 4 of 21 PageID: 104



 20-889       SHERWIN-WILLIAMS CO. V. DELAWARE COUNTY, PA, ET AL.

 20-907       SFR INVESTMENTS POOL 1, LLC V. FEDERAL HOME LOAN, ET AL.

 20-908       SFR INVESTMENTS POOL 1, LLC V. M&T BANK, ET AL.

 20-953       ELLIS, MICHAEL D. V. LIBERTY LIFE ASSURANCE CO.

 20-1132      MOORE, DeMICHAEL T., ET AL. V. TENNESSEE

 20-1146      SMITH, PAMELA V. PACERMONITOR, LLC, ET AL.

 20-1147      SMALLWOOD, THOMAS J. V. LUMPKIN, DIR., TX DCJ

 20-1150      HAYNES, SHELBY L., ET AL. V. CENTRAL STATES SOUTHEAST, ET AL.

 20-1156      OLEFSKY, ALAN H. V. IL DEPT. OF FINANCIAL, ET AL.

 20-1169      HAYNES WILLIAM A., ET AL. V. WORLD WRESTLING ENTERTAINMENT

 20-1226      VAUGHN, TRACY W. V. ARKANSAS

 20-1264      FUSION IV, INC., ET AL. V. SODERGREN, ANNE

 20-1278      JOHNSON, JOHLEN, ET UX. V. JP MORGAN CHASE BANK, N.A.

 20-1292      PARTS GALORE L.L.C., ET AL. V. HARRISON, JACQUELINE

 20-1296      SKIPPER, WALTER V. A&M DOCKSIDE REPAIR, INC., ET AL.

 20-1338      LI, LI V. J.C. PENNEY CO., INC.

 20-1341      SMILOWITZ, VOLVY V. UNITED STATES

 20-1344      MAEHR, JEFFREY T. V. UNITED STATES

 20-1350      GO NEW YORK TOURS, INC. V. GRAY LINE NEW YORK TOURS, ET AL.

 20-1361      HEISLER, REGINA B. V. GIROD LOANCO, LLC

 20-1366      GOMEZ-ARZATE, JESUS, ET AL. V. UNITED STATES

 20-1371      POSEY, BART V. UNITED STATES

 20-6359      YBABEN, ANDREW R. V. UNITED STATES

 20-6374      BROWN, TERRANCE N. V. UNITED STATES

 20-6668      ZAMARRIPA, CHRISTOPHER V. UNITED STATES

 20-6756      WALLACE, DAVID R. V. UNITED STATES

 20-6799      CHANTHAKOUMMANE, KOSOUL V. TEXAS

 20-6876      TOLLETTE, LEON V. FORD, WARDEN


                                       4
Case 1:20-cv-15406-RMB-SAK Document 17-1 Filed 05/10/21 Page 5 of 21 PageID: 105



 20-7184      WAGNER, MITCHELL V. SCARBOROUGH, ARCHIE D., ET AL.

 20-7191      SHULER, CURTIS V. LASSITER, KENNETH E., ET AL.

 20-7196      RASNICK, KRISTY R. V. DICKENSON CO. DEPT. SOC. SERV.

 20-7212      DAVENPORT, KAREEM V. ILLINOIS

 20-7219      WESTBROOK, CEDRIC C. V. CALIFORNIA

 20-7222      CORMIER, IAN L. V. RIVERSIDE DIST. ATT'Y, ET AL.

 20-7225      RIGSBY, DEREK M. V. COLORADO

 20-7227      CONNER, MARCUS V. INDIANA

 20-7236      BOYD, VINCENT E. V. RADTKE, WARDEN

 20-7239      HOANG, HUNG L. V. MADDEN, WARDEN

 20-7245      KERR, JEREMY V. COLLIER, JUDGE

 20-7248      PAGE, JONATHAN L. V. INCH, SEC., FL DOC, ET AL.

 20-7249      MILES, DERRICK V. ILLINOIS

 20-7261      REDMOND, RANDELL J. V. USCA 5

 20-7264      SONNENBERG, GRAHAM J. V. LUMPKIN, DIR., TX DCJ

 20-7271      BOYCE, RAMON A. V. OHIO

 20-7315      OWENS, URSULA V. OHIO

 20-7331      MARTIN, KEVIN L. V. VANIHEL, WARDEN

 20-7332      LASTER, JUSTIN V. GEORGIA, ET AL.

 20-7334      CARR, RAYMOND E. V. SAUL, COMM'R, SOCIAL SEC.

 20-7347      TARVER, WARREN V. INCH, SEC., FL DOC

 20-7401      BRANDON, RONALD V. FORSHEY, WARDEN

 20-7431      WINT, ANTHONY O. V. BRADSHAW, SHERIFF, ET AL.

 20-7442      SHALASH, AHMAD V. GRAY, WARDEN

 20-7454      MANUEL, DELWYN V. INCH, SEC., FL DOC

 20-7492      ROUNDTREE, JUSTICE T. V. UNITED STATES

 20-7505      GASKINS, OLIN M. V. WEST VIRGINIA

 20-7511      ESPINOZA, CARLOS A. V. MONTGOMERY, ACTING WARDEN


                                          5
Case 1:20-cv-15406-RMB-SAK Document 17-1 Filed 05/10/21 Page 6 of 21 PageID: 106



 20-7543      REAL-ALOMAR, VICTOR V. UNITED STATES

 20-7544      DOMINGUEZ, DEMIAN V. WILLIAMS, BRIAN E., ET AL.

 20-7547      MARTINEZ, SALOMAN V. UNITED STATES

 20-7548      LUSTER, DAVID A. V. TRATE, WARDEN

 20-7554      JORDAN, ERON V. UNITED STATES

 20-7563      UDOH, EMEM U. V. DOOLEY, WARDEN

 20-7564      UDOH, EMEM U. V. USDC MN

 20-7580      GARCIA, TRINIDAD J. V. UNITED STATES

 20-7586      BLOUGH, PHILLIP V. UNITED STATES

 20-7591      PERALES-PEREZ, HERMINIO V. UNITED STATES

 20-7593      CLARKE, FERNANDO V. UNITED STATES

 20-7594      WILLIAMS, RASHAWN D. V. UNITED STATES

 20-7598      THOMAS, MARCELLUS V. NICKLAUS, WARDEN

 20-7608      KAZEEM, EMMANUEL O. V. UNITED STATES

 20-7619      POWERS, THOMAS V. SCOTT, GREG

 20-7624      MARTIN, JEREMY R. V. UNITED STATES

 20-7635      BIRON, LISA V. UNITED STATES

 20-7636      BARNES, MARCUS A. V. UNITED STATES

 20-7639      HARRIS, JOSEPH A. V. PACHECO, WARDEN

 20-7640      GARNER, NICHOLAS C. V. UNITED STATES

 20-7652      COLTON, LAWRENCE L. V. TERRIS, WARDEN

                  The petitions for writs of certiorari are denied.

 20-1137      CALIFORNIA PARENTS, ET AL. V. TORLAKSON, TOM, ET AL.

                  The motion of Shree Shakti Mandir of Atlanta, et al. for

              leave to file a brief as amici curiae is granted.    The petition

              for a writ of certiorari is denied.    Justice Breyer took no part

              in the consideration or decision of this motion and this

              petition.


                                         6
Case 1:20-cv-15406-RMB-SAK Document 17-1 Filed 05/10/21 Page 7 of 21 PageID: 107



 20-1259      PROTECT OUR PARKS, INC., ET AL. V. CHICAGO, IL, ET AL.

                  The petition for a writ of certiorari is denied.    Justice

              Barrett took no part in the consideration or decision of this

              petition.

 20-1352      MILES, ALEXANDER C. V. UNITED STATES

                  The petition for a writ of certiorari is denied.    Justice

              Gorsuch took no part in the consideration or decision of this

              petition.

 20-7201      ALFRED, JERRY N. V. INCH, SEC., FL DOC

                  The motion of petitioner for leave to proceed in forma

              pauperis is denied, and the petition for a writ of certiorari is

              dismissed.   See Rule 39.8.

 20-7233      BUMPHUS, JOHN D. V. UNIQUE PERSONNEL CONS., ET AL.

                  The petition for a writ of certiorari is denied.    Justice

              Barrett took no part in the consideration or decision of this

              petition.

 20-7629      MARTIN, ROBERT E. V. UNITED STATES

                  The petition for a writ of certiorari is denied.    Justice

              Alito took no part in the consideration or decision of this

              petition.

                                 MANDAMUS DENIED

 20-7211      IN RE JEREMY L. DALE

 20-7597      IN RE GARY PEEL

 20-7603      IN RE BRUCE A. RUTHERFORD

                  The petitions for writs of mandamus are denied.

 20-1145      IN RE LAKSHMI ARUNACHALAM

                  The petition for a writ of mandamus is denied.     The Chief

              Justice took no part in the consideration or decision of this


                                          7
Case 1:20-cv-15406-RMB-SAK Document 17-1 Filed 05/10/21 Page 8 of 21 PageID: 108



              petition.

                               REHEARINGS DENIED

 20-752       DAVIS, GAVIN B. V. CALIFORNIA

 20-756       BAYLOR, CHRISTOPHER G. V. ETO, AYANO

 20-766       ARCHER, DAVID V. WINN DIXIE STORES, INC., ET AL.

 20-771       DEBERA P. V. ME DEPT. OF HEALTH

 20-820       JACKSON, DENISE V. WELLS FARGO HOME MORTGAGE

 20-931       HILLIER, WYNSHIP W. V. CIA, ET AL.

 20-5764      BERRYMAN, RODNEY V. WONG, WARDEN

 20-6041      PERRY, RAYMOND L. V. UNITED STATES

 20-6796      SANCHEZ, SIMON A. V. INCH, SEC., FL DOC, ET AL.

 20-6801      PALACIO, MAURO C. V. SULLIVAN, B.

 20-7292      STASZAK, MATTHEW L. V. UNITED STATES

                  The petitions for rehearing are denied.

 20-7115      CARTER, CHRISTOPHER A. V. LAWRENCE, WARDEN

                  The petition for rehearing is denied.    Justice Barrett took

              no part in the consideration or decision of this petition.




                                       8
Case 1:20-cv-15406-RMB-SAK Document 17-1 Filed 05/10/21 Page 9 of 21 PageID: 109




                                Cite as: 593 U. S. ____ (2021)            1

                                           Per Curiam

               SUPREME COURT OF THE UNITED STATES
                              ALASKA v. SEAN WRIGHT
                  ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
                   STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
                             No. 20–940.    Decided April 26, 2021

                  PER CURIAM.
                  In 2009, an Alaska jury convicted Sean Wright of 13
               counts of sexual abuse of a minor. See State v. Wright, 404
               P. 3d 166, 170 (Alaska 2017). Wright finished serving his
               sentence in Alaska in 2016, and shortly thereafter he
               moved to Tennessee. Once there, he failed to register as a
               sex offender as required by federal law. See Sex Offender
               Registration and Notification Act, 120 Stat. 591, 593, 34
               U. S. C. §§20911, 20913. Wright pleaded guilty to one count
               of failure to register, see 18 U. S. C. §2250(a), and ulti-
               mately received a sentence of time served along with five
               years of supervised release. See Judgment in United States
               v. Wright, No. 1:17–cr–00112, ECF Doc. No. 66 (ED Tenn.).
                  During the course of those federal proceedings, Wright
               filed a petition for a writ of habeas corpus in the United
               States District Court for the District of Alaska pursuant to
               28 U. S. C. §§2241 and 2254. He argued that the Alaska
               Supreme Court had unreasonably applied clearly estab-
               lished federal law when it denied his Sixth Amendment
               claims and affirmed his 2009 state conviction and sentence.
               The District Court denied the motion on the threshold
               ground that Wright was not “in custody pursuant to the
               judgment of a State court.” §2254(a). Noting that a proper
               motion under §2254(a) requires more than merely being “in
               custody” somewhere, the court reasoned that “the proper
               procedure for Wright to challenge his current federal cus-
               tody would be a motion filed in the Eastern District of Ten-
               nessee pursuant to 28 U. S. C. §2255.” App. to Pet. for Cert.
               16a.
Case 1:20-cv-15406-RMB-SAK Document 17-1 Filed 05/10/21 Page 10 of 21 PageID: 110




                2                     ALASKA v. WRIGHT

                                          Per Curiam

                   The Court of Appeals reversed. In its view, Wright’s state
                conviction was “ ‘a necessary predicate’ ” to his federal con-
                viction, 819 Fed. Appx. 544, 545 (CA9 2020) (quoting Zichko
                v. Idaho, 247 F. 3d 1015, 1019 (CA9 2001)), so Wright was
                in fact in custody pursuant to the judgment of a state court.
                The panel declined to assess the District Court’s view that
                §2255, rather than §2254, provided the proper route for
                Wright to challenge his current custody. 819 Fed. Appx., at
                546, n. 1. One judge concurred and asserted that §2254 was
                the proper mechanism “because Wright is not attacking the
                constitutionality of his federal conviction for failing to reg-
                ister as a sex offender in Tennessee; he is collaterally at-
                tacking the constitutionality of his predicate Alaska convic-
                tion for sexual abuse of a minor.” Id., at 546.
                   The Court of Appeals clearly erred. Section 2254(a) per-
                mits a federal court to entertain an application for a writ of
                habeas corpus on behalf of a person “in custody pursuant to
                the judgment of a State court.” In Maleng v. Cook, 490 U. S.
                488 (1989) (per curiam), we held that a habeas petitioner
                does not remain “in custody” under a conviction “after the
                sentence imposed for it has fully expired, merely because of
                the possibility that the prior conviction will be used to en-
                hance the sentences imposed for any subsequent crimes of
                which he is convicted.” Id., at 492; see also id., at 490 (not-
                ing the “in custody” requirement appears in both
                §§2241(c)(3) and 2254(a)). It made no difference, we said,
                that the possibility of a prior-conviction enhancement had
                materialized for the habeas petitioner in that case: “When
                the second sentence is imposed, it is pursuant to the second
                conviction that the petitioner is incarcerated and is there-
                fore ‘in custody.’ ” Id., at 492–493.
                   That Wright’s state conviction served as a predicate for
                his federal conviction thus did not render him “in custody
                pursuant to the judgment of a State court” under §2254(a).
                If Wright’s second conviction had been for a state crime, he
                independently could have satisfied §2254(a)’s “in custody”
Case 1:20-cv-15406-RMB-SAK Document 17-1 Filed 05/10/21 Page 11 of 21 PageID: 111




                                 Cite as: 593 U. S. ____ (2021)                  3

                                          Per Curiam

                requirement, see Lackawanna County District Attorney v.
                Coss, 532 U. S. 394, 401–402 (2001), though his ability to
                attack the first conviction by that means would have been
                limited, see id., at 402–404. Wright could not satisfy
                §2254(a) on that independent basis for the simple reason
                that his second judgment was entered by a federal court.
                                        *    *     *
                  We express no view on the other theories Wright ad-
                vanced before the District Court for meeting the require-
                ments of §2254(a). We grant the petition for a writ of certi-
                orari, vacate the judgment of the United States Court of
                Appeals for the Ninth Circuit, and remand the case to that
                court for further proceedings consistent with this opinion.

                                                                  It is so ordered.
Case 1:20-cv-15406-RMB-SAK Document 17-1 Filed 05/10/21 Page 12 of 21 PageID: 112




                                   Cite as: 593 U. S. ____ (2021)               1

                                       ALITO, J., dissenting

                SUPREME COURT OF THE UNITED STATES
                                   TEXAS v. CALIFORNIA
                    ON MOTION FOR LEAVE TO FILE A BILL OF COMPLAINT
                               No. 153, Orig. Decided April 26, 2021

                  The motion for leave to file a bill of complaint is denied.
                  JUSTICE ALITO, with whom JUSTICE THOMAS joins, dis-
                senting from denial of motion for leave to file complaint.
                  Suppose the following occurred. A Texan and a Califor-
                nian are involved in a traffic accident in California. The
                Texan tries to sue the Californian in federal district court
                and invokes the “diversity” jurisdiction conferred by 28
                U. S. C. §1332(a)(1), which provides that “[t]he district
                courts shall have original jurisdiction of all civil actions . . .
                between . . . citizens of different States” where the amount
                in controversy exceeds $75,000. Suppose the district court
                refuses to allow the filing of the complaint and explains: “I
                know that the Constitution and a federal statute give me
                jurisdiction over diversity cases, and I know that the Fram-
                ers of the Constitution and the Congress that enacted the
                statute thought that diversity jurisdiction was important
                because it provides a neutral forum for out-of-state parties.
                But in my opinion, that’s not really so important anymore,
                and if I have to handle diversity suits, I won’t have the time
                I need to deal with more important matters. Therefore, in
                the exercise of my discretion, I am ordering that the com-
                plaint not be accepted for filing.” Suppose a court of appeals
                affirmed this decision and the case came before us. What
                would we do?
                  We would reverse in the blink of an eye. We might also
                wag a finger at the lower courts and remind them that a
                federal court’s obligation to hear and decide cases within its
                jurisdiction is “virtually unflagging.” Colorado River Water
                Conservation Dist. v. United States, 424 U. S. 800, 817
Case 1:20-cv-15406-RMB-SAK Document 17-1 Filed 05/10/21 Page 13 of 21 PageID: 113




                2                    TEXAS v. CALIFORNIA

                                      ALITO, J., dissenting

                (1976); see also, e.g., Lexmark Int’l, Inc. v. Static Control
                Components, Inc., 572 U. S. 118, 126 (2014); Sprint Com-
                munications, Inc. v. Jacobs, 571 U. S. 69, 77 (2013). We
                might emphasize that federal courts do not have freewheel-
                ing discretion to spurn categories of cases that they don’t
                like.
                   If this is how we would respond to this imaginary Texan
                versus Californian tort suit, how can we refuse to allow the
                filing of the complaint in this case? The State of Texas
                wishes to sue the State of California and invokes our “orig-
                inal and exclusive jurisdiction of all controversies between
                two or more States.” 28 U. S. C. §1251(a); see also U. S.
                Const., Art. III, §2, cl. 2. Can we justify our refusal to en-
                tertain Texas’s suit on essentially the same ground that we
                would reject out of hand in the hypothetical diversity case
                just described, that is, on the ground that our original juris-
                diction no longer seems as important as it was when the
                Constitution was adopted, and that a proliferation of origi-
                nal cases would crowd out more important matters on our
                appellate docket? See Illinois v. Milwaukee, 406 U. S. 91,
                93–94 (1972); Ohio v. Wyandotte Chemicals Corp., 401 U. S.
                493, 497–499 (1971). It is not easy to see how the refusal to
                entertain Texas’s suit can be justified on that ground—par-
                ticularly since our rejection of Texas’s complaint leaves the
                State in a more difficult position than our imaginary Texas
                motorist. That person could at least file suit in a state
                court, but if our jurisdiction under §1251(a) is truly exclu-
                sive, the State is left without any judicial forum. Cf. Fran-
                chise Tax Bd. of Cal. v. Hyatt, 587 U. S. ___, ___ (2019) (slip
                op., at 13) (noting “inability of one State to hale another into
                its courts without the latter’s consent”).
                   In fairness to the Court, what it does in this case—claim-
                ing the discretion to refuse to entertain Texas’s suit—is con-
                sistent with a practice the Court has followed for the past
                45 years. But in all that time, the Court has never provided
Case 1:20-cv-15406-RMB-SAK Document 17-1 Filed 05/10/21 Page 14 of 21 PageID: 114




                                      Cite as: 593 U. S. ____ (2021)                        3

                                            ALITO, J., dissenting

                a convincing justification for the practice. In Cohens v. Vir-
                ginia, 6 Wheat. 264 (1821), Chief Justice Marshall’s opinion
                for the Court famously proclaimed: “We have no more right
                to decline the exercise of jurisdiction which is given, than to
                usurp that which is not given. The one or the other would
                be treason to the constitution.” Id., at 404.
                  The Court has stepped back a bit from this categorical
                pronouncement—but only a bit. See, e.g., Sprint Commu-
                nications, Inc., 571 U. S., at 77. The Court has repeatedly
                stressed that a federal court is almost always obligated to
                entertain a case over which it has jurisdiction. Ibid. In-
                stances in which this is not required are the rare exception.
                  The Court’s practice regarding original jurisdiction cases,
                however, has expanded far beyond anything that might be
                called an exception. Indeed, commentators have written
                that the practice has made our original jurisdiction “ ‘almost
                as discretionary as [our] certiorari jurisdiction over appel-
                late cases.’ ” S. Shapiro, K. Geller, T. Bishop, E. Hartnett,
                & D. Himmelfarb, Supreme Court Practice 639 (10th ed.
                2013) (hereinafter Stern & Gressman).
                                              I
                  How did the Court come to adopt a practice that seems so
                inconsistent with the principle the Cohens Court thought
                self-evident? Like many a questionable habit, the practice
                developed incrementally. For the first 150 years after the
                adoption of the Constitution, the Court never refused to
                permit the filing of a complaint in a case falling within its
                original jurisdiction.1 See Stern & Gressman 634; Steven-
                son, Exclusive Original Jurisdiction of the United States
                ——————
                   1 The Court did not accept every case filed during that period, of

                course—it rejected some for lack of standing and on account of other jus-
                ticiability defects. See, e.g., Louisiana v. Texas, 176 U. S. 1, 24 (1900)
                (Harlan, J., concurring in result) (arguing Article III did not bestow ju-
                risdiction over cases testing the constitutionality of “local statutes or reg-
                ulations that do not affect the property or the powers of the complaining
                State in its sovereign or corporate capacity”); see generally Stern &
Case 1:20-cv-15406-RMB-SAK Document 17-1 Filed 05/10/21 Page 15 of 21 PageID: 115




                4                   TEXAS v. CALIFORNIA

                                      ALITO, J., dissenting

                Supreme Court: Does it Still Exist? 1982 B. Y. U. L. Rev.
                727, 729. The first whisper of the notion that the Court
                might decline to exercise its original jurisdiction appeared
                in Louisiana v. Texas, 176 U. S. 1 (1900). There, the Court
                held that the case did not actually constitute a dispute be-
                tween two States, but it added that the Court’s jurisdiction
                to hear such suits “is of so delicate and grave a character
                that it was not contemplated that it would be exercised save
                when the necessity was absolute.” Id., at 15.
                   Another 39 years would go by before the Court took the
                next step toward its current practice, and when it took that
                step, it did so in a roundabout way. In Massachusetts v.
                Missouri, 308 U. S. 1 (1939), the dispute concerned the two
                States’ right to impose state inheritance taxes on securities
                held in trusts that had been created by a Massachusetts de-
                cedent but were administered in Missouri by Missouri trus-
                tees. Noting that there were ample funds in the trusts to
                pay the taxes imposed by both States, the Court first held
                the dispute was not really between two States and that
                therefore the controversy did not fall within the Court’s ex-
                clusive original jurisdiction. Id., at 15–17. The Court then
                turned to Massachusetts’s fallback argument that its claim
                could be understood as one against Missouri citizens and
                that therefore the claim at least fell within the Court’s non-
                exclusive original jurisdiction over cases between a State
                and a citizen of another State. The Court expressed doubt
                that the bill could be read to assert such a claim and only
                then turned to the question whether the Court would be ob-
                ligated to entertain the claim if the bill could be interpreted
                that way. The Court observed that a court is not always
                required to entertain a suit within its jurisdiction when the
                suit may be brought in another forum; that the suit at hand
                was not necessary for Massachusetts’s “protection” because
                Massachusetts could apparently bring its suit in a Missouri
                ——————
                Gressman 622–634.
Case 1:20-cv-15406-RMB-SAK Document 17-1 Filed 05/10/21 Page 16 of 21 PageID: 116




                                   Cite as: 593 U. S. ____ (2021)              5

                                       ALITO, J., dissenting

                court; and that entertaining suits like this one would poten-
                tially impose an “enormous burden” and “might seriously
                interfere with the discharge by th[e] Court of its duty in de-
                ciding cases and controversies appropriately brought before
                it.” Id., at 18–19.
                   In Wyandotte Chemicals Corp., 401 U. S. 493, the Court
                returned to the question of declining to exercise its non-ex-
                clusive original jurisdiction. The Court acknowledged that
                “it may initially have been contemplated that this Court
                would always exercise its original jurisdiction when
                properly called upon to do so.” Id., at 497. But the Court
                opined that changes in the American legal system had ren-
                dered that view “untenable, as a practical matter.” Ibid.
                “What gives rise to the necessity for recognizing [the] dis-
                cretion” to decline to entertain original-jurisdiction cases,
                the Court explained, was “pre-eminently the diminished so-
                cietal concern in our function as a court of original jurisdic-
                tion and the enhanced importance of our role as the final
                federal appellate court.” Id., at 499.
                   The next year, the Court said in dicta that it would exer-
                cise the same discretion in cases within its exclusive origi-
                nal jurisdiction: “We construe 28 U. S. C. §1251(a)(1), as we
                do Art. III, §2, cl. 2, to honor our original jurisdiction but to
                make it obligatory only in appropriate cases.” Illinois v.
                Milwaukee, 406 U. S., at 93. The Court provided little jus-
                tification for this assertion. In the next sentence, the Court
                noted that an important factor in determining whether a
                case is “appropriate” is “the availability of another forum
                where there is jurisdiction over the named parties,” ibid.,
                but it is hard to see how this factor has a bearing on the
                refusal to exercise exclusive jurisdiction. And in the final
                sentence devoted to the subject, the Court gave this expla-
                nation: “We incline to a sparing use of our original jurisdic-
                tion so that our increasing duties with the appellate docket
                will not suffer.” Id., at 93–94.
                   The dicta in Illinois v. Milwaukee became a holding in
Case 1:20-cv-15406-RMB-SAK Document 17-1 Filed 05/10/21 Page 17 of 21 PageID: 117




                6                   TEXAS v. CALIFORNIA

                                      ALITO, J., dissenting

                Arizona v. New Mexico, 425 U. S. 794 (1976) (per curiam),
                where, for the first time, the Court declined to exercise its
                exclusive jurisdiction in a controversy between two States.
                See id., at 796–797. While the state parties could not liti-
                gate in any other federal court, the Court justified its deci-
                sion by observing that the “issues tendered” were already
                being litigated in a pending state-court action. Id., at 797.
                   Since that time, the Court has repeatedly declined to ex-
                ercise its exclusive original jurisdiction in state-versus-
                state cases, relying on the rationales provided in these ear-
                lier decisions. See, e.g., Wyoming v. Oklahoma, 502 U. S.
                437 (1992); Louisiana v. Mississippi, 488 U. S. 990 (1988);
                Texas v. New Mexico, 462 U. S. 554 (1983); California v.
                Texas, 457 U. S. 164 (1982) (per curiam). Justices have
                written separately to question whether we really have dis-
                cretion to decline to hear such cases. See Arizona, 425
                U. S., at 798–799 (Stevens, J., concurring); California v.
                West Virginia, 454 U. S. 1027 (1981) (Stevens, J., dissent-
                ing); Louisiana, 488 U. S., at 990 (White, J., dissenting); Ne-
                braska v. Colorado, 577 U. S. 1211 (2016) (THOMAS, J.,
                joined by ALITO, J., dissenting); Arizona v. California, 589
                U. S. ___ (2020) (same). And scholars have criticized the
                practice. See, e.g., R. Fallon, J. Manning, D. Meltzer, & D.
                Shapiro, Hart and Wechsler’s The Federal Courts and the
                Federal System 275 (7th ed. 2015); Shapiro, Jurisdiction
                and Discretion, 60 N. Y. U. L. Rev. 543, 561, 576 (1985);
                Stevenson, 1982 B. Y. U. L. Rev., at 747–748. But the Court
                has not relented.
                                               II
                  The practice of refusing to permit the filing of a complaint
                in cases that fall within our original jurisdiction is question-
                able, and that is especially true when, as in this case, our
                original jurisdictional is exclusive. As the history recounted
                above reveals, the Court adopted this practice without ever
                providing a convincing justification. The principal reason
Case 1:20-cv-15406-RMB-SAK Document 17-1 Filed 05/10/21 Page 18 of 21 PageID: 118




                                 Cite as: 593 U. S. ____ (2021)            7

                                     ALITO, J., dissenting

                provided—that entertaining all suits between two States
                would crowd out consideration of more important matters
                on our appellate docket—rests on a dubious factual premise
                and, in any event, is essentially indistinguishable from the
                justification given by the imaginary district court judge
                with a distaste for diversity cases. And the suggestion in
                Louisiana v. Texas, 176 U. S., at 15, that we should hesitate
                to entertain suits between two States because they are of a
                “delicate and grave” character seems exactly backwards. It
                is precisely because these disputes have a “delicate and
                grave” character that they were placed exclusively in our
                hands. See The Federalist No. 81, p. 487 (C. Rossiter ed.
                1961) (A. Hamilton) (“In cases in which a State might hap-
                pen to be a party, it would ill suit its dignity to be turned
                over to an inferior tribunal”); California v. Arizona, 440
                U. S. 59, 65–66 (1979). Unlike the regional courts of ap-
                peals, the federal district courts, and the state courts, we
                are not tied to any region or State and were therefore en-
                trusted with the responsibility of adjudicating cases where
                the suspicion of local bias may run high. Cf. The Federalist
                No. 80 (A. Hamilton); Chisholm v. Georgia, 2 Dall. 419, 475
                (1793). The present case is just such a suit.
                                             III
                  This case involves a dispute between our two most popu-
                lous States. In 2016, the California Legislature enacted a
                law, AB 1887, that prohibits state-funded or state-spon-
                sored travel to any State whose laws fail to meet specified
                standards regarding discrimination on the basis of sexual
                orientation, gender identity, or gender expression. See Cal.
                Govt. Code Ann. §11139.8 (West). The law authorizes the
                California attorney general to identify States that should
                be subject to the ban, §11139.8(e)(1), and as of the date of
                the filing of Texas’s motion, 11 States had been targeted:
                Alabama, Iowa, Kansas, Kentucky, Mississippi, North Car-
Case 1:20-cv-15406-RMB-SAK Document 17-1 Filed 05/10/21 Page 19 of 21 PageID: 119




                8                        TEXAS v. CALIFORNIA

                                            ALITO, J., dissenting

                olina, Oklahoma, South Carolina, South Dakota, Tennes-
                see, and Texas. According to press releases issued by Cali-
                fornia Attorney General Becerra and the State’s website, 9
                of the 11 States were subjected to the ban because of laws
                or practices designed to protect religious liberty.2 Iowa was
                placed on the list because it won’t provide Medicaid cover-
                age for gender-reassignment surgery. See California Will
                Restrict State-Funded and State-Sponsored Travel
                to Iowa (Sept. 13, 2019), https://oag.ca.gov/news/press-
                releases/attorney-general - becerra - california -will - restrict-
                state-funded-and-state-1. Travel to North Carolina was
                banned because the State enacted a law requiring state
                agencies to maintain separate-sex bathrooms and changing
                facilities and that prohibited certain local antidiscrimina-
                tion ordinances. See North Carolina Remains on List of Re-
                stricted States (Apr. 12, 2017), https://oag.ca.gov/news/
                press-releases/attorney-general-xavier-becerra-north-carolina-
                remains-list-restricted-states. Several of the States placed
                on California’s list have retaliated by imposing similar re-
                strictions on state-funded or state-sponsored travel to Cali-
                fornia. See Press Release, Office of Okla. Governor, Stitt
                Issues Executive Order Banning State-Funded Travel to
                California (Jan. 23, 2020), https://www.governor.ok.gov/
                articles/press_releases/stitt-issues-executive-order-banning-
                ——————
                   2 See California Will Restrict State-Funded and State-Sponsored

                Travel to South Carolina (Apr. 2, 2019), https://oag.ca.gov/news/press-
                releases/attorney-general-becerra-california-will- restrict - state - funded -
                and-state-0; California Will Restrict State-Funded and State-Sponsored
                Travel to Oklahoma (June 1, 2018), https://oag.ca.gov/news/press-
                releases / attorney - general - becerra-california-will-restrict-state-funded-
                and-state; Alabama, Kentucky, South Dakota and Texas Added to List
                of Restricted State Travel (June 22, 2017), https://oag.ca.gov/news/press-
                releases/attorney-general-becerra-alabama-kentucky-south-dakota-and-
                texas-added-list; Cal. Dept. of Justice, Frequently Asked Questions
                (FAQs)—AB 1887: Why Are the States on the Travel Prohibition List?,
                https://www.oag.ca.gov/ab1887/faqs (citing Kansas, Mississippi, and
                Tennessee laws).
Case 1:20-cv-15406-RMB-SAK Document 17-1 Filed 05/10/21 Page 20 of 21 PageID: 120




                                  Cite as: 593 U. S. ____ (2021)            9

                                      ALITO, J., dissenting

                state-funded-; A. Sher, Legislators Strike Back at Califor-
                nia Ban on State-Funded Travel to Volunteer State, Chat-
                tanooga Times Free Press, Mar. 16, 2018, 2018 WLNR
                8221967.
                  In seeking to file its complaint, Texas argues that this is
                precisely the type of dispute for which our exclusive original
                jurisdiction was designed. Texas writes that “ ‘the model
                case for [the] invocation of [our] original jurisdiction is a
                dispute between States of such seriousness that it would
                amount to casus belli if the States were fully sovereign.’ ”
                Brief in Support of Motion for Leave To File Bill of Com-
                plaint 15 (quoting Texas v. New Mexico, 462 U. S., at 571,
                n. 18; first alteration in original). Texas notes that eco-
                nomic sanctions have often roiled international relations
                and have sometimes led to war. Brief in Support of Motion,
                15–18. And Texas reminds us that the Founders were well
                aware of the danger of economic warfare between States.
                See id., at 15–16 (citing The Federalist No. 7 (A. Hamilton)).
                  The Republic of Texas was an independent nation for 10
                years (1836–1846), and the California Republic claimed a
                similar status for a brief time in 1846. If they were inde-
                pendent nations today, it is entirely possible that their dis-
                pute would be the source of considerable international ten-
                sion. As sovereign nations, they might resolve their dispute
                by diplomacy, by submitting it to international arbitration,
                or by self-help measures. When they entered the Union,
                these two behemoths relinquished the full measure of sov-
                ereign power that they once possessed, see Franchise Tax
                Bd., 587 U. S., at ___–___ (slip op., at 13–15), but they ac-
                quired the right to have their disputes with other States
                adjudicated by the Nation’s highest court.
                  The Court now denies Texas that right. It will not even
                permit the filing of Texas’s bill of complaint. This under-
                standing of our exclusive original jurisdiction should be
                reexamined. At a minimum, we should note probable juris-
                diction and receive briefing and argument on the question.
Case 1:20-cv-15406-RMB-SAK Document 17-1 Filed 05/10/21 Page 21 of 21 PageID: 121




                10                 TEXAS v. CALIFORNIA

                                     ALITO, J., dissenting

                Texas raises novel constitutional claims, arguing that Cal-
                ifornia’s travel ban violates the Privileges and Immunities
                Clause, U. S. Const., Art. IV, §2, cl. 1, the Commerce
                Clause, Art. I, §8, cl. 3, and the Equal Protection Clause,
                Amdt. 14, §1. I express no view regarding any of those
                claims, but I respectfully dissent from the Court’s refusal
                even to permit the filing of Texas’s complaint.
